Citation Nr: 1623440	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  12-11 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (DM), type II, to include as a result of exposure to herbicides.  

2.  Entitlement to service connection for peripheral neuropathy (PN), to include as a result of exposure to herbicides.  

3.  Entitlement to service connection for diabetic amputation, 1st and 3rd toes of the right foot, as secondary to DM, Type II.  

4.  Entitlement to service connection for diabetic transmetatarsal amputation, all toes of the left foot, to include as secondary to DM, Type II.  

5.  Entitlement to service connection for diabetic ulcers of the left foot, to include as secondary to DM, Type II.  

6.  Entitlement to service connection for right leg blood clots.  

7.  Entitlement to service connection for left leg blood clots.  

8.  Entitlement to service connection for pulmonary emboli (claimed as right lung blood clots).  

9.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, J.G., and J.S.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to May 1985.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in March 2016 before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record.  Additional evidence received at the hearing was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (c) (2015); see also Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs 327 F.3d 1339, 1346 (Fed. Cir. 2003).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  


FINDINGS OF FACT

1.  The Veteran's personnel records show that he served as a power generator equipment repairer and that his active service from May 1982 to May 1985 included approximately one year in Korea (from October 1982 to October 1983).  

2.  The Veteran did not serve in the Republic of Vietnam or in one of the units designated by the Department of Defense as having served in or near the Korean demilitarized zone (DMZ) between April 1968 and August 1971 and, thus, he is not presumed to have been exposed to herbicides, and no direct inservice herbicide exposure is shown.  

3.  DM, type II, is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.  

4.  PN is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.  

5.  Diabetic amputation of the 1st and 3rd toes of the right foot is not shown to be causally or etiologically related to any disease, injury, or incident in service.  

6.  Diabetic transmetatarsal amputation of the all of the toes of the left foot is not shown to be causally or etiologically related to any disease, injury or incident in service.  

7.  Diabetic ulcers of the left foot are not shown to be causally or etiologically related to any disease, injury or incident in service.  

8.  Blood clots of the right leg, if existent, are not shown to be causally or etiologically related to any disease, injury, or incident in service.  

9.  Blood clots of the left leg are not shown to be causally or etiologically related to any disease, injury, or incident in service.  

10.  Pulmonary emboli are not shown to be causally or etiologically related to any disease, injury, or incident in service.  

11.  The Veteran does not have any service-connected disabilities; therefore, the criteria for a TDIU have not been met.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for DM, type II, are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

2.  The criteria for service connection for PN are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  

3.  The criteria for service connection for diabetic amputation of the 1st and 3rd toes of the right foot are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  

4.  The criteria for service connection for diabetic transmetatarsal amputation of all of the toes of the left foot are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  

5.  The criteria for service connection for diabetic ulcers of the left foot are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  

6.  The criteria for service connection for blood clots of the right leg are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

7.  The criteria for service connection for blood clots of the left leg are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

8.  The criteria for service connection for pulmonary emboli are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

9.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by July 2009, September 2009, October 2009, and February 2010 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claims for service connection; however, the Board finds that such is not necessary in the instant case.  Specifically, as will be discussed below, there is no credible evidence that the Veteran was exposed to herbicides during service and no indication that the disorders for which service connection is sought are otherwise related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Veteran has primarily claimed that his DM, PN, and foot problems are the result of herbicide exposure.  Moreover, as to direct service incurrence of all conditions, each condition was diagnosed most than one year post service, and no medical personnel of record have linked any of the conditions on appeal to service.  The United States Court of Appeals for Veterans Claims (Court) has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  Therefore, the Board finds that VA examinations and/or opinions are not necessary to decide the instant claims.  

Service Connection - Applicable Law

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 
38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015).  

Service connection may be presumed for certain chronic diseases, to include DM and PN, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015).  

For such chronic diseases as specifically listed at 38 C.F.R. 3.309(a) (2015), service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) (2015) only apply to "chronic" diseases at 3.309(a) (2015)).   

The continuity of symptomatology avenue of service connection, creating a presumption of service connection for chronic diseases manifesting during service and then again at a later date, is available only for chronic diseases enumerated in 38 C.F.R. § 3.309(a) (2015), the only regulation listing named chronic diseases.  Walker, supra.  

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116 (West 2014); 38 C.F.R. § 3.307 (2015).  Additionally, the United States Department of Defense has recently confirmed that herbicides, including Agent Orange, were used near the Korean DMZ from April 1968 through July 1969.  Under 38 CFR 3.307(a) (6)(iv), effective on February 24, 2011, the presumption of herbicide exposure is extended to any veteran who served between April 1, 1968, and August 31, 1971, and in a unit that VA or the Department of Defense (DoD) has determined to have operated in an area in or near the Korean DMZ.  See also M21-1R, Part IV.ii.2.C.10.p.  

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease (to include diabetes mellitus and early-onset PN) to a degree of 10 percent or more at any time after service (except for which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. §§ 1112, 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e) (2015).  

Notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation.  

Background and Analysis

It is the Veteran's claim that during his time in Korea he was transporting equipment from a rock quarry in the DMZ.  He also repaired the equipment and was in construction.  He was at the DMZ usually more than once per week.  He was exposed to a great amount of mud and dirt, and it his argument that dioxins were in this soil from spraying years before during the Vietnam era.  He was diagnosed with DM soon after service, and has had numerous related problems ever since.  (See hrg. tr.)  

Service personnel records show that the Veteran had active service from May 1982 to May 1985, including service in Korea from 1982 to 1983.  In this case, the herbicide use occurred years prior to his service in Korea which began in 1982.  The Defense Department has not indicated that Agent Orange or other herbicides were used in Korea after July 1969.  Further there is no evidence of record to support a finding that the presence of Agent Orange (or other herbicide) residuals remained in the soil along the DMZ in 1982, more than 10 years after herbicides were last used in the DMZ.  

The internet information submitted by the Veteran as to his claims has been reviewed, but is not found to be probative.  While acknowledging that this evidence reflects that herbicides can be absorbed in the soil, the information further noted that the vast majority of herbicide that reached the ground was degraded by sunlight within 24 hours of spraying and would not have persisted in the environment.  It would be pure speculation to assume that the Veteran was exposed to herbicides in his work in Korea at a rock quarry in the DMZ over 10 years after it was last sprayed there.  Moreover, no medical personnel has ever indicated that alleged exposure resulted in any of the Veteran's currently claimed conditions for which service connection is sought.  

It is also noted that the Veteran lacks the scientific training to be able to determine whether herbicide residuals remained in the soil so many years after spraying last occurred.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, his statements are simply not found to be probative evidence as to whether he was exposed to herbicides or their residuals while stationed in Korea.  

Hence, a review of the record establishes that the claimed herbicide exposure has not been objectively demonstrated.  

Even if a veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee, supra.  

The service treatment records are negative for complaints or findings related to DM, PN, or diabetic problems (amputations or ulcers) with the feet.  They are also negative for complaints or findings related to blood clots or pulmonary emboli.  

The earliest medical evidence of DM is reflected in post service records in early 2003.  At that time, it was noted that the Veteran had had DM since 1987 (although it is noted that no such condition was noted upon enlistment examination for the Army reserves in July 1987).  The Veteran said that he was diagnosed with this condition when he was 25.  As he was born in February 1962, the diagnosis of DM was not within the first year after separation from active duty.  Hence, service connection for DM on a chronic disease presumptive basis is not warranted.  Furthermore, the diagnosis of PN was many years after discharge and service connection for that condition on a chronic disease presumptive basis is also not warranted.  

As to the other conditions on appeal, to include diabetic amputations and ulcers of the toes and feet, as well as any blood clots and/or pulmonary emboli, they were not medically diagnosed until 2003 or thereafter.  (The Board does not actually find that a blood clot in the right leg has been diagnosed.)  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1131 (West 2014); and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Additionally, there is no competent medical evidence or opinion that any of the disorders on appeal is related to his active military service, and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any such opinion.  In short, there is no competent medical evidence to support the claims for service connection, to include as due to herbicide exposure.  

The Board notes that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  
38 C.F.R. §§ 3.303(a), 3.159(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, a determination of whether DM, PN, diabetic amputations, diabetic ulcers, and blood clots, to include pulmonary emboli, are related to service requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Therefore, the Veteran's statements do not constitute competent evidence in support of his claims.  

Under these circumstances, the Board finds that the claims for service connection must be denied.  In reaching this conclusion, the Board finds that the preponderance of the evidence is against the claims, and they must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As to the Veteran's claim for a TDIU, total disability is considered to exist when the evidence shows the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a) (2015).  In this case, the record reflects that the Veteran does not have any service-connected disabilities.  Therefore, entitlement to a TDIU must be denied.  The doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 54-56.  

Though the Veteran is in receipt of disability benefits from the Social Security Administration (SSA), that determination is based on DM which, as noted above, is not a service-connected disability.  See 38 C.F.R. § 4.16 (2015).  

						(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for DM, type II, is denied.  

Entitlement to service connection for PN is denied.  

Entitlement to service connection for diabetic amputation, 1st and 3rd toes of the right foot, is denied.  

Entitlement to service connection for diabetic transmetatarsal amputation, all toes of the left foot, is denied.  

Entitlement to service connection for diabetic ulcers of the left foot is denied.  

Entitlement to service connection for right leg blood clots is denied.  

Entitlement to service connection for left leg blood clots is denied.  

Entitlement to service connection for pulmonary emboli is denied.  

Entitlement to a TDIU is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


